DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. (US PG. Pub. 2012/0181560) in view of Hussell et al. (US PG. Pub. 2015/0062915).

Regarding claim 17 – Hiramatsu teaches a flexible multilayer (figs. 5 & 21) construction for mounting a light emitting semiconductor device (LESD) (200 [paragraph 0125] Hiramatsu states, “LED device 200”), comprising: a flexible dielectric substrate (fig. 5, 10 [paragraph 0121] Hiramatsu states, “the substrate 10 is not limited to the former one, and may be a flexible substrate, etc.”) comprising opposing top and bottom major surfaces and an LESD mounting region (region of flexible dielectric substrate 10 having LESD 200 thereon) on the top major surface; electrically conductive spaced apart first (fig. 5, left pad 21 [paragraph 0057] Hiramatsu states, “conductor layer includes wiring patterns 21c and 21d that function as the wiring or the pad for LED device 200”) and second pads (right pad 21) disposed in the LESD mounting region for electrically connecting to corresponding electrically conductive first (left terminals of LESD 200 connected to solder 200a) and second (right terminal of LESD 200 connected to solder 200a) terminals of an LESD received in the LESD mounting region (claimed structure shown in figures 5 & 21), the first and second pads (21) defining a groove (see groove having element 11a therein) therebetween having a maximum width (fig. 3, D1) and a maximum depth d (fig. 4, T1 (50um) + T2 (5um) = 55um); an electrically insulative reflective material (11 [paragraph 0062] Hiramatsu states, “white reflective film 11”) at least partially filling the groove to a maximum thickness greater than 0.7d and less than 1.2d ([paragraph 0065] Hiramatsu states, “thickness T1 of substantially 50 .mu.m…thickness T2 of substantially 5 .mu.m…a thickness T3 of substantially 45 .mu.m”; .7*55.mu.m = 38.5 and 1.2*55.mu.m = 66, the thickness of the electrically insulative reflective material is 45 .mu.m and is between 38.5 and 66 as required by claim); and a reservoir region (see annotated figure 21 shown below) fluidically connected to the groove (see grove shown between pad elements 21c; figure 21 appears consistent with claimed structure and has similar structure described in the instant application specification/drawings).
 	Hiramatsu does not explicitly teach the first and second pads defining a groove therebetween having a maximum width less than 250 microns, and an electrically insulative reflective material having a maximum width less than 270 microns; wherein the maximum width and the maximum depth of the groove are configured to provide capillary movement of the electrically insulative reflective material within the groove.
 	Hussell teaches a flexible multilayer construction (figs. 4-8C [paragraph 0049 & claim 19] Hussell states, “substrate 210…a substrate comprises providing a ceramic substrate, a metallic substrate, a metal core printed circuit board, a flexible substrate”) having a first (fig. 8C, 812 [paragraph 0035] Hussell states, “electrical contacts can comprise an anode conductive pad 812 and a cathode conductive pad 814”) and second pad (814) defining a groove (figs. 4 & 8C, G and 816 [paragraph 0031 & 0035] Hussell states, “gap G…gap 816”; figure 6D shows the gap 816 and the gap G being aligned) therebetween having a maximum width less than 250 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”), and an electrically insulative reflective material ([fig. 6D, 214 [paragraph 0054] Hussell states, “electrically non-conductive reflective layer 214”) having a maximum width less than 270 microns (the gap G/16 is given to be 75 microns or less; figure 6D shows the non-conductive reflective layer 214 filling the gap G/16 and therefore has a width less than 270 microns within the groove G/16).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction for mounting a light emitting semiconductor device (LESD) having a groove between pads with a specific distance and an electrically insulative reflective material partially filling the groove as taught by Hiramatsu with the groove having a maximum width less than 250 microns and the electrically insulative reflective material having a maximum width less than 270 microns as taught by Hussell because Hussell states regarding these ranges, “gap G can provide electrical isolation between the conductive pads 108 and 110 to prevent shorting of the electrical signal applied to LED chip 104.” [paragraph 0031]. Having the electrically insulative reflective material within the gap further insulates the pads from each other and can increase reflectance as desired.
 	Additionally, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “an electrically insulative reflective material being within a groove that has a width and depth’, does not depend on its method of production, i.e. “configured to provide capillary movement’. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

    PNG
    media_image1.png
    729
    1159
    media_image1.png
    Greyscale

Regarding claim 18 — Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17, wherein the maximum width of the groove (Hussell; figs. 4 & 8C; G and 816) is less than 100 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”).

Regarding claim 19 – Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17, wherein d (Hiramatsu; fig. 4, T1 + T2) is in a range from 10 microns to 70 microns ([paragraph 0065] Hiramatsu states, “thickness T1 of substantially 50 .mu.m…thickness of T2 of substantially 5 .mu.m; total thickness of 55 um).

Regarding claim 20 — Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17, wherein the maximum width (Hussell; fig. 4, width of G) of the groove (G) is w and the maximum width of the filled reflective material (214 shown between pads 206 & 208) is less than 1.1w (figure 6D shows the reflective material 214 filling the groove along its with and therefore w=1).

Regarding claim 22 — Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17, wherein the reflective material (Hiramatsu; fig. 5, 11a) at least partially fills the groove (groove shown between the pads 21).
 	Additionally, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “reflective material at least partially fills the groove’, does not depend on its method of production, i.e. “capillary action”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 23 – Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17 having an average optical transmittance of less than 25% (Hiramatsu, fig. 6 [paragraph 0074] Hiramatsu states, “reflectance of the example 1-1 (a line L1-1) in a wavelength of 430 to 700 nm other than a short wavelength range where the reflectance largely decreases, the example 1-2 (a line L1-2), the example 1-3 (a line L1-3), the example 1-4 (a line L1-4), the reference example 1-1 (a line L1-5) and the reference example 1-2 (a line L1-6) were 75 to 85%, 80 to 95%, 85 to 90%, 90 to 99%, 35 to 40%, and 80 to 90%, respectively”) in a visible range of the spectrum at a location on the filled reflective material (Hiramatsu; fig. 5, 11a) inside lateral edges of the groove.

Regarding claim 24 – Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17 having an average optical reflectance of greater than 70% (Hiramatsu, fig. 6 [paragraph 0074] Hiramatsu states, “reflectance of the example 1-1 (a line L1-1) in a wavelength of 430 to 700 nm other than a short wavelength range where the reflectance largely decreases, the example 1-2 (a line L1-2), the example 1-3 (a line L1-3), the example 1-4 (a line L1-4), the reference example 1-1 (a line L1-5) and the reference example 1-2 (a line L1-6) were 75 to 85%, 80 to 95%, 85 to 90%, 90 to 99%, 35 to 40%, and 80 to 90%, respectively”) in a visible range of the spectrum at a location on the filled reflective material (Hiramatsu; fig. 5, 11a) inside lateral edges of the groove.

Regarding claim 25 – Hiramatsu in view of Hussell teach the flexible multilayer construction of claim 17 having an average optical reflectance of greater than 80% (Hiramatsu, fig. 6 [paragraph 0074] Hiramatsu states, “reflectance of the example 1-1 (a line L1-1) in a wavelength of 430 to 700 nm other than a short wavelength range where the reflectance largely decreases, the example 1-2 (a line L1-2), the example 1-3 (a line L1-3), the example 1-4 (a line L1-4), the reference example 1-1 (a line L1-5) and the reference example 1-2 (a line L1-6) were 75 to 85%, 80 to 95%, 85 to 90%, 90 to 99%, 35 to 40%, and 80 to 90%, respectively”) in a visible range of the spectrum at a location on the filled reflective material (Hiramatsu; fig. 5, 11a) inside lateral edges of the groove.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20, 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847